Citation Nr: 1602889	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to
August 1990 and from January 31, 1991 to February 4, 1991.
This matter comes before the Board of Veterans' Appeals Board) on appeal from a
September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2011, the Board remanded the appeal for a hearing to be scheduled before a Decision Review Officer (DRO).  Also on appeal in March 2011 was a claim to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder.  While the appeal was in remand status, that claim was reopened and granted on the merits in February 2015.  Therefore, the Board no longer has jurisdiction over that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before a DRO, sitting at the RO, in December 2008; however, also in December 2008, he canceled that appearance.
Thereafter, in July 2009, he again requested a DRO hearing at the RO.  In March 2011, the Board remanded the appeal so that this hearing could be scheduled.  

The hearing was scheduled for March 2012, and the Veteran did not attend.  However, as argued by the Veteran's representative in the November 2015 Informal Hearing Presentation, it appears that the hearing notice was sent to an incorrect address.  The hearing notice was sent to the Veteran at a PO Box, and while VA correspondence has on occasion been sent to the Veteran at that PO Box, it has most commonly been sent to a street address.  In fact, all correspondence from VA to the Veteran in the year immediately prior to and after the scheduled hearing was sent to the street address.  Moreover, December 2014 correspondence sent to the PO Box was returned as undeliverable.  Therefore, even though the hearing notice does not appear to have been returned as undeliverable, the Board concludes that it is at least as likely as not that the Veteran did not receive the hearing notice and so remands the appeal so that another DRO hearing can be scheduled.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing at the RO at the earliest date possible.

2. After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



